          Case 1:17-cr-00506-TEJ Document 182 Filed 08/03/20 Page 1 of 1


                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA,

                             Plaintiff,

v.                                                   CRIMINAL ACTION NO. 1:17-cv-00506

ISABEL FITZGERALD, et al.,

                             Defendants.

                                             ORDER

       On July 31, 2020, this Court held a telephonic status conference in the above-styled case.

For reasons more fully stated on the record at that hearing, the Court CONTINUES the pretrial

motions hearing currently scheduled for August 4, 2020, and August 5, 2020, to September 21, 2020,

and September 22, 2020, at 9:00 a.m.

       IT IS SO ORDERED.

       The Court DIRECTS the Clerk to send a copy of this Order to the Defendant and counsel,

the United States Attorney, the United States Probation Office, and the United States Marshal.

                                            ENTER:         August 3, 2020




                                                 1
